Citation Nr: 0023897	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-06 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to an increased evaluation for unstable low 
back with degenerative arthritis, status post fusion L4 to 
sacrum, currently evaluated as 20 percent disabling.

3.  Entitlement to special monthly pension by reason of being 
in need of regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to June 1955.  
This appeal arises from October 1998 and May 1999 rating 
decisions of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).

The issues of entitlement to an increased evaluation for 
unstable low back with degenerative arthritis, status post 
fusion L4 to sacrum, currently evaluated as 20 percent 
disabling, and entitlement to special monthly pension by 
reason of being in need of regular aid and attendance or on 
account of being housebound, will be addressed in the REMAND 
portion of this document.


FINDINGS OF FACT

1.  A respiratory disorder was not shown in service or for 
many years following separation from service; there is no 
competent medical evidence of a nexus between the currently 
diagnosed chronic obstructive pulmonary disease and any 
incident of service.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim of service connection for chronic 
obstructive pulmonary disease is plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to a claim that is shown to be 
not well grounded.






CONCLUSION OF LAW

The veteran has not submitted evidence of a well grounded 
claim to service connection for chronic obstructive pulmonary 
disease.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1999) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issues 
of service connection for chronic obstructive pulmonary 
disease, the Board concludes that the veteran's claim for 
service connection for that condition is not well grounded.

The service separation examination dated in June 1955 showed 
normal lungs and chest examinations.  A VA examination in 
February 1956 showed a normal respiratory system.  The 
veteran did not report any respiratory complaints on VA 
examinations in 1961 and 1962, or during VA hospitalizations 
in 1965 and 1975.  In August 1975, an X-ray showed clear 
lungs.  

A private pulmonary consultation in May 1997 found extremely 
severe obstructive disease.  The veteran reported shortness 
of breath since the 1980's.  He noted that he had smoked for 
many years and worked around acids and dusts in his job 
making swimming pools.  A private physician's statement in 
May 1999 indicated that the veteran had a profound 
respiratory deficiency from severe emphysema, and was oxygen-
dependent.  

The available objective medical evidence shows no treatment 
for a respiratory disorder during the veteran's period of 
active duty.  The veteran's current severe chronic 
obstructive pulmonary disease was first demonstrated many 
years following separation from service, and it has not been 
medically associated with any incident of service.  

The veteran's lay statements to the effect that his 
respiratory disorder began during service are not supported 
by objective medical evidence and are not competent evidence 
to support a finding on a medical question requiring special 
experience or special knowledge.  His own statements as to 
medical diagnoses are not competent to render his claim well-
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
the absence of objective medical evidence to support the 
veteran's contention, his claim is not well grounded.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran's current chronic 
obstructive pulmonary disease originated during or resulted 
from any incident of active service.  Based upon the 
foregoing, the Board concludes that he has failed to meet his 
initial burden of presenting evidence that his claim for 
service connection for that disability is plausible or 
otherwise well-grounded.  See Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Under these circumstances, the claim is 
denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995) (en 
banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.


REMAND

The veteran is seeking an increased evaluation for his 
service connected lower back disability.  The veteran was 
last examined for VA compensation purposes in September 1998.  
That examination described lumbar flexion to 96 degrees, and 
no muscle spasm.  The examiner did refer to "significant 
functional loss" due to lower back pain; however, the 
objective findings were not sufficiently thorough to allow 
proper evaluation of the veteran's disability.  Subsequently, 
a private medical record dated in November 1998 described 
"moderate amount of spasm and a marked decreased ROM."

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. 
§§ 4.40, 4.45 (1999) were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board has to consider the "function loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (1999), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1999).  The factors involved in evaluating, 
and rating, disabilities of the joints include:  weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (1999).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

The above Court decision, when considered in light of the 
inadequate VA examination findings, and the discrepancy 
between the level of severity noted on the VA and private 
examination reports, makes it necessary for the veteran to 
undergo a VA orthopedic examination for assessment of the 
functional loss associated with the service connected lower 
back disability.

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  
Accordingly, the RO should schedule the veteran for a VA 
orthopedic examination.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  In view of the 
foregoing, the case is remanded to the RO for the following:

1.  The RO should schedule the veteran 
for an examination by a VA orthopedist to 
determine the nature and extent of any 
lower back pathology.  The entire claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examination report should contain 
detailed accounts of all manifestations 
of joint pathology found to be present.  
All necessary tests, including X-ray 
studies of the lower back, should be 
conducted and the examiner should review 
the results of the testing prior to 
completion of the report.  The examiner 
should review the November 1998 opinion 
of record from Southern Bone and Joint 
Specialists, P.C., and comment on that 
physician's conclusions with respect to 
the veteran's level of disability as 
compared to current findings.  Special 
attention should be given to the presence 
or absence of neurological deficits, 
pain, any limitation of motion, 
instability and weakness.  The 
examination reports should include 
descriptions of the effect, if any, of 
the veteran's pain on the function and 
movement of the lumbosacral spine.  The 
report of examination should include 
complete rationale for the conclusions 
reached.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994). 

3.  Following completion of the above, 
the RO should review the veteran's claim 
with regard to the additional evidence 
obtained.  In this regard, the RO should 
note that the VA Office of General 
Counsel has issued a precedent opinion 
regarding multiple ratings for arthritis 
and other musculoskeletal disabilities.  
The General Counsel held that a single 
musculoskeletal disability may receive 
separate ratings under the diagnostic 
codes for arthritis (5003 and/or 5010) 
and under diagnostic codes which rate 
musculoskeletal disabilities under 
criteria other than limitation of motion.  
VAOGPREC 23-97.

Following the above, a supplemental statement of the case 
should be furnished to the veteran and his representative.  
They should be given a reasonable opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.

The issue of entitlement to special monthly pension by reason 
of being in need of regular aid and attendance or on account 
of being housebound is hereby deferred pending the outcome of 
the above development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



